Opinion by
Kincheloe, J.
At the trial the record in Sleater v. United States (9 Cust. Ct. 190, C. D. 691) was incorporated herein, the merchandise, issue, parties, and claim being .the same. From the record in the case at bar it was found the Government has not been able to offer any competent testimony to overcome the 'prima facie showing of the plaintiff that quilts or bedspreads were dobby woven and not woven with a jacquard loom. The invoice description or declaration showed that item No. 2128 was dobby woven. On the record the claim at 25 percent under paragraph 911 (a) was sustained.